DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 8-9 and 11-16 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Mao Wang (Applicant’s Attorney) on 2022 June 16.
The application has been amended as follows:
1.	A heat storage unit comprising: 
a heat storage material solution that contains water and polymers that exhibit hydrophilicity or hydrophobicity depending on a temperature; 
a heat exchanger to cause heat exchange to be performed between a heating fluid and the heat storage material solution to heat the heat storage material solution and store heat in the heat storage material solution, and cause heat exchange to be performed between a heat utilization fluid and the heat storage material solution to receive heat from the heat storage material solution and cause heat to be transferred from the heat storage material solution; and 
a container that is filled with the heat storage material solution and houses the heat exchanger,
wherein the heat exchanger includes, 
a heating pipe through which the heating fluid flows, and 
a heat utilization pipe through which the heat utilization fluid flows, and 
wherein the temperature is a lower critical solution temperature for the heat storage material solution 
the polymers exhibit hydrophilicity at a temperature below the lower critical solution temperature, and exhibit hydrophobicity at a temperature above the lower critical solution temperature.


16.	A heat storage method for a heat storage unit according to claim 1, [[that]] the method comprises: 
[[a]] the heat storage material solution that contains water and polymers that exhibit hydrophilicity or hydrophobicity depending on a temperature; 5Application No. 15/733,897 Reply to Office Action of March 25, 2022 
[[a]] the heat exchanger configured to cause heat exchange between [[a]] the heating fluid and the heat storage material solution to heat the heat storage material solution and store heat in the heat storage material solution, and cause heat exchange between [[a]] the heat utilization fluid and the heat storage material solution to receive heat from the heat storage material solution and to cause heat to be transferred from the heat storage material solution; and 
[[a]] the container that is filled with the heat storage material solution and houses the heat exchanger,
wherein the polymers have a shrinkage process and a swelling process, 
in the shrinkage process, heat is stored in the heat storage material solution, and in the swelling process, heat is transferred from the heat storage material solution, and 
the heat exchanger includes, 
[[a]] the heating pipe through which the heating fluid flows, and 
[[a]] the heat utilization pipe through which the heat utilization fluid flows.



Allowable Subject Matter
Claims 1-4, 6-9, and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The examiner is unable to refute Applicant’s arguments that the heat storage material compounds of Sekisui do not correspond to the polymer examples discussed on page 6 of the specification. No other prior art has been found to anticipate nor render obvious the combined features of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763